DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please replace Claims 19, 20, 33, and 36 with the following:
19. An electric device including a battery that is capable of accumulating power a control unit that is capable of performing enumeration processing in conformity with a Universal Serial Bus (USB) standard, a first connection unit that connects with an opposite apparatus in conformity with the USB standard, and a second connection unit that connects with an AC power source, the control unit being activated by supplying power from the battery in a case where the opposite apparatus connects with the first connection unit in conformity with the USB standard, the electric device comprising:
a processing unit that performs, although the electric device is supplied with power from the AC power source in a predetermined state, the enumeration processing by the control unit which is supplied with power from the battery in the predetermined state in a case where the first connection unit connects with the opposite apparatus in conformity with the USB standard in a state where the second connection unit connects with the AC power source and the control unit is activated, wherein the predetermined state is a state where both a connection between the AC power source and the second connection unit and a connection -between the opposite apparatus and the first connection unit in conformity with the USB standard are established;
an execution unit that executes, in the predetermined state, setting for a power supply in conformity with the USB standard in a case where the enumeration processing is completed in the predetermined state; and
a starting unit that starts, in a case where the connection between the AC power source and the second connection unit is disconnected in the predetermined state, [[a]] the power supply in conformity with the USB standard based on the setting executed before the connection between the AC supply source and the second connection unit is disconnected.

20. The electric device according to claim 19, further comprising: 
a reception unit that is supplied with power from the opposite apparatus via a connection in conformity with the USB standard in a case where the opposite apparatus connects with the connection unit in conformity with the USB standard in a state where the second connection unit does not connect with the AC power source. 


33. A method of controlling an electric device including a battery that is capable of accumulating power and a control unit that is capable of performing enumeration processing in conformity with a Universal Serial Bus (USB) standard, a first connection unit that connects with an opposite apparatus in conformity with the USB standard, and a second connection unit that connects with an AC power source, the method including:
activating the control unit by supplying the control unit with power from the battery in a case where the opposite apparatus connects with the first connection unit in conformity with the USB standard; and 
performing, although the electric device is supplied with power from the AC power source in a predetermined state the enumeration processing by the control unit which is supplied with power from the battery in the predetermined state in a case where the first connection unit connects with the opposite apparatus in conformity with the USB standard in a state where the second connection unit connects with the AC power source and the control unit is activated, wherein the predetermined state is a state where both a connection between the AC power source and the second connection unit and a connection between the opposite apparatus and the first connection unit in conformity with the USB standard are established;
executing, in the predetermined state, setting for a power supply in conformity with the USB standard in a case where the enumeration processing is completed in the predetermined state; and
starting, in a case where the connection between the AC power source and the second connection unit is disconnected in the predetermined state, [[a]] the power supply in conformity with the USB standard based on the setting executed before the connection between the AC power source and the second connection unit is cut in a case where the connection between the AC power source and the second connection unit is disconnected. 

36. A non-transitory computer-readable storage medium storing a program to cause an electric device including a battery that is capable of accumulating power and a control unit that is capable of performing enumeration processing in conformity with a Universal Serial Bus (USB) standard, a first connection unit that connects with an opposite apparatus in conformity with the USB standard, and a second connection unit that connects with an AC power source, the control unit being activated by supplying power from the battery in a case where the opposite apparatus connects with the first connection unit in conformity with the USB standard, to operate as:
a processing unit that performs, although the electric device is supplied with power from the AC power source in a predetermined state, the enumeration processing by the control unit which is supplied with power from the battery in the predetermined state in a case where the first connection unit connects with the opposite apparatus in conformity with the USB standard in a state where the second connection unit connects with the AC power source and the control unit is activated, wherein the predetermined state is a state where both a connection between the AC power source and the second connection unit and a connection between the opposite apparatus and the first connection unit in conformity with the USB standard are established;
an execution unit that executes, in the predetermined state, setting for a power supply in conformity with the USB standard in a case where the enumeration processing is completed in the predetermined state; and
a starting unit that starts, in a case where the connection between the AC power source and the second connection unit is disconnected in the predetermined state, [[a]] the power supply in conformity with the USB standard based on the setting executed before the connection between the AC power source and the second connection unit is cut in a case where the connection between the AC power source and the second connection unit is disconnected.
End of Examiner’s Amendment

Allowable Subject Matter
Claims 19-27 and 30-39 are allowed.
The following is an examiner’s statement of reasons for the indication of allowance:
Regarding Claims 19, 33, and 36, the prior arts of record, taken alone or in combination, do not teach or fairly suggest an electric device including a battery that is capable of accumulating power a control unit that is capable of performing enumeration processing in conformity with a Universal Serial Bus (USB) standard, a first connection unit that connects with an opposite apparatus in conformity with the USB standard, and a second connection unit that connects with an AC power source, the control unit being activated by supplying power from the battery in a case where the opposite apparatus connects with the first connection unit in conformity with the USB standard, the electric device comprising: a processing unit that performs, although the electric device is supplied with power from the AC power source in a predetermined state, the enumeration processing by the control unit which is supplied with power from the battery in the predetermined state in a case where the first connection unit connects with the opposite apparatus in conformity with the USB standard in a state where the second connection unit connects with the AC power source and the control unit is activated, wherein the predetermined state is a state where both a connection between the AC power source and the second connection unit and a connection between the opposite apparatus and the first connection unit in conformity with the USB standard are established; an execution unit that executes, in the predetermined state, setting for a power supply in conformity with the USB standard in a case where the enumeration processing is completed in the predetermined state; and a starting unit that starts, in a case where the connection between the AC power source and the second connection unit is disconnected in the predetermined state, the power supply in conformity with the USB standard based on the setting executed before the connection between the AC supply source and the second connection unit is disconnected.
Regarding Claims 20-27, 30-32, and 39, they depend from Claim 19.
Regarding Claims 34 and 35, they depend from Claim 33.
Regarding Claims 37 and 38, they depend from Claim 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
12 August 2022
/DANIEL KESSIE/Primary Examiner, Art Unit 2836